Case 6:18-bk-12992-MH          Doc 62      Filed 12/04/18      Entered 12/04/18 11:10:27            Desc
                                              Page 1 of 2


 1   Rod Danielson
     Chapter 13 Trustee
 2   3787 University Avenue
     Riverside, CA 92501
 3   Tel. (951) 826-8000, Fax (951) 826-8090
 4

 5

 6                             UNITED STATES BANKRUPTCY COURT
                       CENTRAL DISTRICT OF CALIFORNIA - RIVERSIDE DIVISION
 7

 8

 9   IN RE:                                               Case No.: 6:18-bk-12992-MH

10   CHARLES HENRY SACAYAN                                NOTICE AND MOTION FOR ORDER
     CATHERINE ANGELA MCNICHOLAS                          DISMISSING CHAPTER 13 PROCEEDING
11   SACAYAN                                              (DELINQUENCY)
12
                                    Debtor(s).
13
            PLEASE TAKE NOTICE that the trustee herein moves for an order dismissing this proceeding on or
14   after 12/18/2018 unless the debtor(s) cure the default by paying the delinquency, which based on the
     review of the records of the Trustee, amounts to $6,426.00. In addition, debtor(s) must pay any subsequent
15   plan payment that comes due after the date of this notice. This motion is based on the following grounds:
16   Material default by the debtor(s) with respect to the term of the confirmed plan by failing to make
     payments according to the plan (11 U.S.C. 1307(c)(6)). Delinquent plan payments must be mailed to:
17   PO Box 92997, Los Angeles, CA 90009.
18           This motion may be granted without a hearing pursuant to local Bankruptcy Rule 9013-1(o)(1).
19           Any party in interest who wishes to oppose the motion must obtain a hearing date from the
             clerk of the Court for the Riverside Division and must file and serve opposition papers and
20           notice of hearing on the Trustee within fourteen (14) days of the date of service hereof. Failure
             to comply with these provisions will result in the dismissal of the case.
21
             I declare under penalty of perjury that I am the duly appointed qualified and acting Chapter 13
22
     Trustee and that the foregoing is true and correct. Executed at Riverside, California on 12/4/2018.
23

24

25

26

27

28




                                                                                     FG:162 - 12/4/2018 - TH
          Case 6:18-bk-12992-MH         Doc 62      Filed 12/04/18       Entered 12/04/18 11:10:27             Desc
 In re:    CHARLES HENRY SACAYAN           Page              2 of 2          Chapter: 13
           CATHERINE ANGELA MCNICHOLAS SACAYAN
                                                                   Debtor(s)     Case Number:   6:18-bk-12992-MH


                                  PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address 3787
University Avenue, Riverside, CA 92501.

The foregoing document described NOTICE AND MOTION FOR ORDER DISMISSING CHAPTER 13 PROCEEDING will
be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner indicated below:

I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF") - Pursuant to controlling General
Orders(s) and Local Bankruptcy Rule(s) ("LBR"), the foregoing document will be served by the court via NEF and hyperlink
to the document. On _____________________ I checked the CM/ECF docket for this bankruptcy case or adversary
proceeding and determined that the following person (s) are on the Electronic Mail Notice List to receive NEF transmission
at the email address(es) indicated below:



                                                                               Service Information continued on attached page

II. SERVED BY U.S. MAIL OR OVERNIGHT MAIL (indicate method for each person or entity served ):
On 12/4/2018 I served the following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail, first class,
postage prepaid, and/or with an overnight mail service addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.


CHARLES HENRY SACAYAN                   ETHAN CHIN LAW
CATHERINE ANGELA MCNICHOLAS             2400 E KATELLA AVE., STE 800
SACAYAN                                 ANAHEIM, CA 92806
32283 DAISY DR.
WINCHESTER, CA 92596



                                                                               Service Information continued on attached page
III. SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR EMAIL (Indicate method for each person or
entity served): Pursuant to F.R.Civ.P.5 and/or controlling LBR, on ________________ I served the following person (s)
and/or entity(ies) by personal delivery, or (for those who consented in writing to such service method ), by facsimile
transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on the judge
will be completed no later than 24 hours after the document is filed.




                                                                               Service Information continued on attached page

I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.



          12/4/2018                              Tony Ho
            Date                                Type Name




                                                                                                FG:162 - 12/4/2018 - TH
